Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 9, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161042                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161042
                                                                    COA: 345687
                                                                    Macomb CC: 2017-002185-FC
  TRAVIS DUANE PARKINS,
           Defendant-Appellant.

  _________________________________________/

          By order of January 20, 2021, the prosecuting attorney was directed to answer the
  application for leave to appeal the January 7, 2020 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REVERSE in part the judgment of the Court of Appeals, VACATE the sentence of
  the Macomb Circuit Court, and REMAND this case to the trial court for resentencing.
  As noted by dissenting Judge Shapiro, the trial court did not justify its sentence with
  appropriate reasons for sentencing the defendant as it did. The trial court simply stated
  that the sentencing guidelines range was inappropriate, but failed to explain how the
  guidelines variables did not adequately account for the seriousness of the offense or the
  character of the offender. See People v Milbourn, 435 Mich 630, 660 (1990). Nor did
  the trial court adequately explain, for purposes of enabling appellate review, how the
  extent of the departure — a life sentence out of a guidelines range of 51 to 85 months —
  was justified, particularly in light of the defendant’s minimal prior record. People v
  Smith, 482 Mich 292, 304 (2008). In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 9, 2021
           t0324
                                                                               Clerk